t c memo united_states tax_court robert baxter petitioner v commissioner of internal revenue respondent docket no 7177-o0ol filed date robert baxter pro_se john y chinnapongse for respondent memorandum opinion dinan special_trial_judge this case was called from the calendar of the trial session at san francisco california on date for hearing on respondent’s motion to dismiss for failure to state a claim upon which relief can be granted - filed date and petitioner’s notice of objection filed date the parties appeared and were heard background in a statutory_notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax for the year in the amount of dollar_figure and a penalty pursuant to sec_6662' in the amount of dollar_figure the notice_of_deficiency was mailed by certified mail to petitioner’s last_known_address greenway drive pacifica california the notice_of_deficiency dated date was returned to the internal_revenue_service as unclaimed after the u s postal service had waited days for petitioner to claim the letter the u s postal service attempted to deliver the notice_of_deficiency to petitioner on may and at the date hearing in this case respondent represented to the court in this case the exhibits attached to our motion show that the irs issue of the stat_notice to the petitioner at his last_known_address that the post office attempted delivery several times and that petitioner did not pick up -- refused to pick up the statutory_notice_of_deficiency and apparently the reason as set forth in this objection where he indicated he shouldn’t have to take all section references are to the internal_revenue_code currently in effect time off from work to pick up a rhetorical letter from the irs as petitioner had the prior opportunity to dispute the liability and as he raises no other issue in his petition the court should grant the government’s motion to dismiss for failure to state a claim upon which relief can be granted the court thank you mr chinnapongse mr baxter what did you want to say mr baxter i didn’t realize the importance of the letter they were sending me at the time and i did not take time off of work to pick up the court how would you know whether it was important or not unless you looked at it mr baxter i’ve received many certified letters from the irs all stating the same thing that i owe money with nothing else included i didn’t realize this certain letter was that important the court you knew that it was down at that mailbox waiting for you mr baxter yes i did but i put ina lot of hours at that job when that came out and i could not take time off from work in 114_tc_604 steven sego and davina sego petitioned the court in response to two notices of determination concerning collection action s under sec_6320 and or regarding the years and in their petition taxpayers sought to challenge their underlying federal_income_tax liabilities for and the commissioner alleged that taxpayers were precluded from q4e- challenging the underlying liabilities because they had received statutory notices of deficiency for those liabilities the court found that statutory notices of deficiency with respect to and were sent to each taxpayer on date duplicate originals were sent to steven sego one addressed to spirit lake idaho and one addressed to rathdrum idaho the notice sent to spirit lake was returned undelivered by the u s postal service the notice sent to rathdrum was returned to respondent handwritten across the first page of the returned notice were the words this presentment dishonored at ucc the notice_of_deficiency for and was sent to davina sego at the rathdrum idaho address after two notices of certified mail were left in the taxpayers’ rathdrum mailbox on date and date the notice was returned to respondent by the u s postal service a u s postal service employee responsible for the postal route that includes taxpayers’ address testified that she attempted delivery of certified mail to davina sego on date and left a second notice of attempted delivery on date the court held in sego v commissioner supra pincite steven sego received the statutory_notice_of_deficiency in time to file a petition but repudiated that right by returning to respondent the statutory_notice_of_deficiency with frivolous language on it he did not file a petition and the express language of sec_6330 b precludes de novo review of his tax_liability in this proceeding davina sego did not actually receive a statutory_notice_of_deficiency in sego v commissioner supra pincite the court also held the applicable legal principles with respect to davina sego are set forth in 87_f3d_273 9th cir affg tcmemo_1994_344 and 55_f3d_216 6th cir affg tcmemo_1993_143 which held that taxpayers cannot defeat actual notice by deliberately refusing delivery of statutory notices of deficiency petitioners’ conduct in this case constituted deliberate refusal of delivery and repudiation of their opportunity to contest the notices of deficiency in this court which provides the prepayment option for disputing tax_liability they still have the option however of paying the tax and instituting suits for refund the provisions in sec_6330 b limiting in collection_due_process cases their right to contest the underlying tax_liability are clearly intended to prevent the creation of a belated prepayment remedy in cases such as this one the validity of the underlying tax_liability is not properly before the court the facts in the instant case are substantially_similar to those pertaining to davina sego based upon the foregoing and considering the colloquy between the court and petitioner at the date hearing on respondent’s motion to dismiss we find as a fact that petitioner refused delivery of the statutory_notice_of_deficiency for mailed to him on date on date approximately year after respondent mailed to petitioner the notice_of_deficiency for the year -- - petitioner sent to the internal_revenue_service an amended u s individual_income_tax_return for the address listed on the amended_return is greenway drive pacifica california on date respondent mailed to petitioner a notice_of_intent_to_levy and notice of your right to a hearing pursuant to sec_6330 and sec_6331 pertaining to petitioner’s federal_income_tax liability at a time not specified in the record petitioner requested a sec_6330 hearing in this case based upon the above-mentioned notice_of_intent_to_levy dated date in a notice_of_determination concerning collection action s under sec_6320 and or dated date the appeals_office of the internal_revenue_service san jose california advised petitioner summary of determination the taxpayer questions the validity of the tax_assessment because he feels that his employer_provided two different w-2's when there should have only been one however there has been no evidence provided to show that his employer s made a mistake the two w- 2's were for different amounts and were sent in by two different business entities with different employer identification numbers the taxpayer was provided an opportunity to file an administrative appeal of the tax adjustment but did not claim the notice_of_deficiency which was mailed certified to the correct address the problem resolution office also reviewed this case and advised the taxpayer that he needed to secure a corrected w-2 if in fact there was a mistake made the taxpayer will not be provided with a reconsideration of the tax_assessment by the examination_division - j- petitioner filed an amended petition for lien or levy action under sec_6320 or sec_6330 on date discussion sec_6330 b provides b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability we have previously found as a fact that petitioner refused delivery of the statutory_notice_of_deficiency for mailed to him on date petitioner did not petition this court from the date notice he is therefore by law prohibited from challenging his federal_income_tax liability in a sec_6330 hearing or proceeding see sego v commissioner supra because petitioner is prohibited from challenging his federal_income_tax liability in such a hearing or proceeding his underlying federal_income_tax liability is not properly at issue in this case 114_tc_176 conclusion because petitioner is prohibited from challenging his underlying federal_income_tax liability and penalty in this proceeding and because petitioner raises no other justiciable - - claim for relief in his petition we hold that he has failed to state a claim upon which relief can be granted in view of the foregoing an appropriate order and decision will be entered for respondent
